McINNIS, Judge.
This is -a suit to collect two accident policies on the life of plaintiff’s husband, one for the sum of $800 and one for $200, making a total of $1,000; and because of the failure of the defendant to pay the policies within the time prescribed 'by Act No. 310 of 1910, the plaintiff demands judgment for double the amount or $2,000, plus attorney’s fees in the amount of $500, making a total demand of $2,500.
Defendant filed an exception of no right or cause of action, which was sustained by the District Judge and plaintiff has appealed the case to this court.
It is clear that the total demand in this case exceeds the jurisdiction of this court in this class of actions and for that reason this cause is transferred to the Supreme Court and plaintiff is allowed 60 days from date of final judgment in which to lodge the transcript in the Supreme 'Court, and upon failure to do so, the appeal shall be considered dismissed. Plaintiff-Appellant is to pay the costs of this appeal, all other costs to await final judgment in this cause.